 

EXHIBIT 10.3

SEPARATION AND GENERAL RELEASE AGREEMENT

 

THIS SEPARATION AND GENERAL RELEASE AGREEMENT (this

“Agreement”) is made and entered into as of the Effective Date, defined in
Section 5 below, by and between, Brock Degeyter, an individual (the
“Executive”), and Summit Operating Services Company, LLC (the “Company”), as
successor in interest to Summit Midstream Partners, LLC, a Delaware limited
liability company. Executive and the Company may sometimes be  referenced herein
individually as a “Party” or collectively as the “Parties.”

 

WHEREAS, Executive is employed by the Company pursuant to that certain Amended
and Restated Employment Agreement, dated as of February 1, 2016, as amended by
that certain Amendment No. 1 to Amended and Restated Employment Agreement, dated
as of January 23, 2018 (together, the “Employment Agreement”);

 

WHEREAS, pursuant to the Summit Midstream Partners, LP 2012 Long-Term Incentive
Plan (the “LTIP”), Executive is a party to the following Phantom Unit Agreements
with Summit Midstream GP, LLC, the General Partner of Summit Midstream Partners
LP: (1) that certain Phantom Unit Agreement dated March 15, 2018; (2) that
certain Phantom Unit Agreement dated March 15, 2019; (3) that certain Phantom
Unit Agreement dated November 15, 2019; and (4) that certain Phantom Unit
Agreement dated March 23, 2020 (the “Phantom Unit Agreements”); and

 

WHEREAS, the Company is terminating Executive’s employment without Cause (as
defined by the Employment Agreement) effective as of the Termination Date (as
defined below), and the Parties have agreed to separate on the terms specified
herein, including, specifically, Executive’s waiver of certain cash compensation
in exchange for a release from certain continuing obligations owed to the
Company and its parents, subsidiaries, and affiliates (collectively the “Company
Group”) following the Termination Date.

 

NOW THEREFORE, in consideration of the recitals above and the mutual promises
and obligations contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are expressly acknowledged, it is agreed as
follows:

 

 

1.

Termination of Employment. Executive’s employment with the Company and all other
members of the Company Group will terminate effective as of August 7, 2020 (the
“Termination Date”). Executive hereby resigns from any officer positions held by
Executive with any member of the Company Group. Executive’s separation is a
“Separation from Service” with the Company within the meaning of Section 409A of
the Internal Revenue Code and the regulations thereunder as of that date.
Subject to applicable withholding for taxes and other authorized deductions,
Executive will receive his final paycheck, including his regular pay and accrued
vacation that remains unused through the Termination Date, within six (6) days
of the Termination Date. Subject to his execution and non-revocation of this
Agreement, Executive will also receive a portion of his Prorated Termination
Bonus (as defined by the Employment Agreement), in accordance with Section 5(a)
of the Employment Agreement within thirty (30) days after the Separation Date;
provided, however, instead of the Prorated

Page 1 of 8

 



 

 



--------------------------------------------------------------------------------

 

Termination Bonus being calculated at target, the Prorated Termination Bonus
will be calculated using fifty percent (50%) of target and then prorated based
on the number of days of employment during 2020 (i.e., Executive’s Prorated
Termination Bonus will be $114,207.65 (220/366 X$190,000)). Executive
understands and agrees that, except as otherwise expressly provided by this
Agreement, all regular salary, any bonus or incentive compensation, and any
employee benefit and other benefits of employment (except for the right to
accrued and unpaid amounts, including any unused vacation and paid time off, as
of the Termination Date) terminate on the Termination Date, and Executive is
giving up any additional right to employment, compensation, and/or benefits
except as set forth in this Agreement. Executive expressly acknowledges that
through this Agreement and the Release (as defined below) he is waiving any
rights to (a) any Severance Payment under the Employment Agreement, (b) any
right to the Retention Bonus under that certain Retention Bonus Agreement dated
June 7, 2019 by and between Executive, Summit Midstream Partners, LLC, Summit
Midstream GP, LLC, and Summit Midstream Partners, LP, and (c) any right to the
Unvested Retention Component (described in Section 4 below).

 

 

2.

Expense Reimbursement. In accordance with Company policy, the Company will
reimburse Executive for unpaid, reasonable travel and other business expenses,
including, but not limited to, up to $12,000 for annual tax preparation services
and ongoing tax advice, incurred by Executive through the Termination Date, if
any, provided that Executive completes and submits to the Company an expense
report (along with proper supporting documentation) within fourteen (14) days
after the Termination Date. The Company will pay  any such expense reimbursement
within 30 days of receipt of the approved expense report. Executive acknowledges
and agrees that if Executive fails to timely submit an expense report, as
outlined in this Section 2, Executive forfeits Executive’s right, if any, to
reimbursement for reasonable business expenses.

 

 

3.

Cessation of Benefits.  Executive’s eligibility to participate in any of the
Company’s employee benefit plans will cease on the Termination Date, though
Executive’s coverage may continue through the last day of the month in which the
Termination Date occurs in accordance with the terms of the applicable employee
benefit plans. To the extent that Executive currently participates in any of the
Company’s group health plans, Executive may be eligible for continuation of such
coverage as provided for in the Consolidated Omnibus Budget Reconciliation Act
of 1985 (“COBRA”). Executive understands that COBRA continuation coverage, if
any, will be at Executive’s expense, and requires timely and proper completion
of the application form received from the COBRA administrative services
provider; provided, however, that for the period ending on the 18-month
anniversary of the Termination Date, Executive (or, if applicable, his
qualifying beneficiary) shall be entitled to such coverage at an out-of-pocket
premium cost that does not exceed the out-of-pocket premium cost applicable  to
similarly situated active employees (and their eligible dependents) of the
Company.

 

 

4.

Vesting of Unvested Phantom Units and DERs. As of the Termination Date, the
Parties agree that pursuant to the terms of the LTIP and the Phantom Unit
Agreements awarded to Executive, the Executive has the following aggregate
unvested phantom units, dividend equivalent rights (“DERs”), and retention
component: (a) 520,015 phantom units

 

 

Page 2 of 8

 



 

 



--------------------------------------------------------------------------------

 

(“Unvested Phantom Units”); (b) 520,015 DERs (“Unvested DERs”); and (c)
retention component equal to $401,092 granted pursuant to that certain Phantom
Unit Agreement dated March 23, 2020 (“Unvested Retention Component”) (together,
the “Unvested Benefits”). In accordance with the Phantom Unit Agreements, in the
event the Executive is terminated by the Company without Cause, the Unvested
Benefits would become fully vested as of ther Termination Date; however, in
exchange for the consideration provided by the Company in this Agreement,
including, without limitation, pursuant to Section 5(a) below, Executive hereby
waives his right to the Unvested Retention Component, which Executive agrees
shall be immediately forfeited upon the Termination Date. As of the Termination
Date, the Unvested Phantom Units and Unvested DERs will become fully vested, and
Executive will receive cash or Units, as appropriate, in accordance with the
terms of the LTIP, the Phantom Unit Agreements (as amended by the Amendment).
Executive acknowledges he never filed any elections to defer under the Phantom
Unit Agreements. Other than as set forth in this Section 4, Executive hereby
waives any and all rights to additional benefits from the LTIP and the Phantom
Unit Agreements, including, without limitation, any right to the Unvested
Retention Component. Executive further agrees he is not entitled to any other
compensation or benefit under any plan, program or agreement with the Company or
any other member of the Company Group, or their respective predecessors, except
as set forth and referenced in this Agreement.

 

 

5.

Post-Employment Continuing Obligations.

 

 

(a)

Noncompetition. The Company hereby waives Executive’s restrictions under Section
7(a) of the Employment Agreement.

 

 

(b)

Other Post-Employment Obligations. Executive acknowledges and agrees that, from
and after the Termination Date, he shall remain subject to and bound by all of
his other continuing obligations to the Company Group, including, without
limitation, those set forth in the Employment Agreement (other than Section 7(a)
and, to the extent modified by the following sentence, Section 7(b)).
Notwithstanding anything to the contrary expressed or implied in this Agreement
or the Employment Agreement, the Company hereby waives Executive’s restrictions
under Section 7(b) of the Employment Agreement but only insofar as they relate
to Executive’s executive assistant.

 

 

(c)

The Parties hereto expressly acknowledge and agree that the Indemnification and
expense advancement provisions contained in Section 9 of the Employment
Agreement shall survive, notwithstanding Executive’s Separation from Service,
for a period of five years from the Termination Date, or the maximum applicable
statute of limitations under the laws of the relevant jurisdiction, whichever is
longer.

 

 

6.

General Release.    In exchange for the consideration received pursuant  to this
Agreement, including as set forth in Sections 1, 4, and 5, concurrently with his
execution of this Agreement, Executive shall execute the release in the form
attached hereto as Exhibit A (the “Release”). Notwithstanding the foregoing, the
Company hereby acknowledges and agrees

 

 

Page 3 of 8

 



 

 



--------------------------------------------------------------------------------

 

that the Executive’s vested Class B Membership Interests in Summit Midstream
Management, LLC are not affected or limited by the release provided in this
Agreement. Executive is hereby granted twenty-one (21) days from his receipt of
this Agreement to sign the Agreement and the Release. Executive acknowledges and
agrees that in no case shall he sign this Agreement and  the Release prior to
the Termination Date. The “Effective Date” of this Agreement shall be the eighth
day after the date of Executive’s execution of the Release, provided it is not
revoked as permitted by the Release.

 

 

7.

No Assignment.    Executive  represents  and  warrants  that  Executive has made
no assignment or other transfer, and covenants that Executive will make no
assignment or other transfer, of any interest in any claim which Executive may
have against the Company or any of the other Releasees (as defined in the
Release).

 

 

8.

Protected Disclosures. Executive  acknowledges  and  agrees  that nothing in
this Agreement (a) prevents Executive from providing information to or filing a
report, charge or complaint, including a challenge to the validity of this
Agreement, with the Equal Employment Opportunity Commission (“EEOC”), Department
of Labor (“DOL”), National Labor Relations Board (“NLRB”), Securities and
Exchange Commission (“SEC”) or any other governmental agency, or from
participating in any investigation or proceeding conducted by any such
governmental agency, or (b) imposes any condition precedent (such as prior
notice to the Company), any penalty, or any other restriction or limitation
adversely affecting Executive’s rights regarding any governmental agency
disclosure, report, claim or investigation; provided, however, that Executive
shall not be entitled to recover any individual monetary relief or other
individual remedies in any action brought by any such governmental agency or
otherwise against the Company on Executive’s behalf. The
foregoing  notwithstanding, this Agreement does not limit Executive’s right to
receive an award for information provided under any SEC program.

 

 

9.

Non-Disparagement.Subject to Section 8, as a material inducement to the Company
to enter into this Agreement, Executive agrees that Executive will not defame or
disparage any member of the Company Group or their respective officers,
directors, trustees or employees, publicly or privately.

 

 

 

10.

Post-Employment Cooperation. Upon the Company’s  request, Executive agrees to
make himself reasonably available to respond to periodic requests for
information or assistance relating to the Company Group or any of their
predecessors or Executive’s employment, which may be within Executive’s
knowledge. Following the Termination Date, Executive further agrees to provide
truthful testimony and information and to otherwise reasonably cooperate with
the Company in connection with any and all existing, potential, or future
claims, litigation, or investigations, whether administrative, civil, or
criminal in nature, with respect to such matters as were within Executive’s
knowledge during his employment with the Company and its predecessor. Executive
agrees, unless precluded by law, to promptly inform the Company if the Executive
is asked to assist in any investigation (whether governmental or otherwise) of
any member of the Company or any of their predecessors, regardless of whether a
lawsuit has been filed with respect to such investigation.

 

Page 4 of 8

 



 

 



--------------------------------------------------------------------------------

 

 

11.

No Admission of Liability. This Agreement and compliance with this Agreement
shall not be construed as an admission by the Company or any other Releasee (as
defined in the Release) of any liability whatsoever, or as an admission by the
Company or any other Releasee of any violation of the rights of Executive or any
other person, or any violation of any order, law, statute, duty or contract.

 

 

12.

Attorneys’ Fees. The Company shall bear each Party’s fees  in  connection with
the negotiation and preparation of this Agreement. In the event of any dispute
arising out of or relating to a Party’s performance or nonperformance of its
obligations under this Agreement, the prevailing party shall be entitled to seek
attorneys’ fees, costs and expenses actually incurred in connection with any
action brought to resolve the dispute.

 

 

 

13.

No Presumption Against Drafter. Executive and the Company understand that this
Agreement is deemed to have been drafted jointly by the Parties. Any uncertainty
or ambiguity shall not be construed for or against any Party based on
attribution of drafting to any Party.

 

 

 

14.

Entire Agreement. Executive and the Company agree that this Agreement, together
with the Release, the Employment Agreement, the Plan, and the Phantom Unit
Agreements, represent the entire agreement and understanding between the Parties
with respect to Executive’s separation from the Company. Executive and the
Company acknowledge that each of them is relying solely upon the contents of
this Agreement, the Release, the Employment Agreement, the Plan, and the Phantom
Unit Agreements with respect to Executive’s separation from the Company, and
that Executive and the Company are not relying on any other representations or
statements whatsoever of the other as an inducement to enter into this
Agreement. No change to or modification of this Agreement shall be valid or
binding unless it is in writing and signed by Executive and a duly authorized
representative of the Company.

 

 

 

15.

Counterparts.This Agreement may be executed in separate counterparts, each of
which shall be deemed to be an original, but each of which together will
constitute one and the same Agreement.

 

 

 

16.

Governing Law. This Agreement shall be governed, construed, interpreted and
enforced in accordance with the substantive laws of the State of Delaware,
without reference to the principles of conflicts of law of Delaware or any other
jurisdiction, and where applicable, the laws of the United States.

 

 

 

IN WITNESS WHEREOF, this Agreement is executed by the Parties hereto as of the
date indicated by the signature.

 

 

 

 

 

 

Page 5 of 8

 

 

 

 

 

 

 



 

 



--------------------------------------------------------------------------------

 

Brock Degeyter

 

 

DATED:__________________      ___________________________

 

 

Summit Operating Services Company, LLC

 

 

 

DATED:__________________       ___________________________

 

By:_____________________

 

Its:_____________________

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 6 of 8

 



 

 



--------------------------------------------------------------------------------

 

Exhibit A Form of Release

Brock  Degeyter  (the  “Executive”)  agrees  for  the  Executive,  the  Executive’s
spouse and child or children (if any), the Executive’s heirs, beneficiaries,
devisees, executors, administrators, attorneys, personal representatives,
successors and assigns, hereby forever to release, discharge, and covenant not
to sue Summit Operating Services Company, LLC (the “Company”), and any of its
past, present, or future parent, affiliated, related, predecessor, and/or
subsidiary entities, and all of the past and present directors, shareholders,
officers, general or limited partners, employees, agents, and attorneys, and
agents and representatives of such entities, and employee benefit plans in which
the Executive is or has been a participant by virtue of his employment with the
Company (collectively, the “Releasees”), from any and all claims, debts,
demands, accounts, judgments, rights, causes of action, equitable relief,
damages, costs, charges, complaints, obligations, promises, agreements,
controversies, suits, expenses, compensation, responsibility and liability of
every kind and character whatsoever (including attorneys’ fees and costs),
whether in law or equity, known or unknown, asserted or unasserted, suspected or
unsuspected, which the Executive has or may have had against such Releasees
based on any events or circumstances arising or occurring on or prior to the
date this release (the “Release”) is executed, arising directly or indirectly
out of, relating to, or in any other way involving in any manner whatsoever, (a)
the Executive’s employment with the Company or any of the Releasees or the
termination thereof, (b) any express or implied contract (whether written or
oral), including, without limitation, under any agreement, letter, or
representation relating to the terms and conditions of Executive’s employment,
which may have been alleged to exist between Executive and the Company or any
other Releasee, or (c) the Executive’s status at any time as a holder of any
securities of the Company, and any and all claims arising under federal, state,
or local laws relating to employment, or securities, including without
limitation claims of wrongful discharge, breach of express or implied contract,
fraud, misrepresentation, defamation, or liability in tort, claims of any kind
that may be brought in any court or administrative agency, any claims arising
under Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act, the Americans with Disabilities Act, the Fair Labor Standards
Act, the Employee Retirement Income Security Act, the Family and Medical Leave
Act, the Securities Act of 1933, the Securities Exchange Act of 1934, the
Sarbanes-Oxley Act, and similar state or local statutes, ordinances, and
regulations; provided, however, notwithstanding anything to the contrary set
forth herein, that this Release shall not extend to (i) benefit claims under
employee pension or welfare benefit plans in which the Executive is a
participant by virtue of his employment with the Company or its subsidiaries,
(ii) any rights under that certain Amended and Restated Employment Agreement,
dated as of February 1, 2016, as amended by that certain Amendment No. 1 to
Amended and Restated Employment Agreement, dated as of January 23, 2018 (the
“Employment Agreement”), with the exception of any claim to any Severance
Payment under the Employment Agreement, all such rights being waived and
released by this Release, (iii) any rights of indemnification the Executive may
have under any written agreement between the Executive and the Company (or its
affiliates), the Company’s Certificate of Incorporation, its LLC Agreement, the
LP Agreement for Summit Midstream Partners, LP, the General Corporation Law of
the State of Delaware, any applicable statute or common law, or

 

Page 7 of 8

 



 

 



--------------------------------------------------------------------------------

 

pursuant to any applicable insurance policy, (iv) unemployment compensation, (v)
contractual rights to vested equity awards, (vi) COBRA benefits and (viii) any
rights that may not be waived as a matter of law. In addition, the Company
hereby acknowledges and agrees that the Executive’s vested Class B Membership
Interests in Summit Midstream Management, LLC are not affected or limited by
this Release.

 

The Executive understands that this Release includes a release of claims arising
under the Age Discrimination in Employment Act (ADEA). Executive does not waive
rights or claims that may arise after the date this Release is executed by
Executive, and Executive waives rights or claims only in exchange for
consideration in addition to anything of value to which Executive is already
entitled. The Executive understands and warrants that he has been given a period
of 21 days to review and consider this Release. The Executive further warrants
that he understands that he may use as much or all of his 21-day period as he
wishes before signing, and warrants that he has done so. The Executive further
warrants that he understands that, with respect to the release of age
discrimination claims only, he/ has a period of seven days after executing on
the second signature line below to revoke the release of age discrimination
claims by notice in writing to the Company.

 

The Executive is hereby advised to consult with an attorney prior to executing
this Release. By his signature below, the Executive warrants that he has had the
opportunity to do so and to be fully and fairly advised by that legal counsel as
to the terms of this Release.

 

ACKNOWLEDGEMENT AND AGREEMENT TO RELEASE (AS TO ALL CLAIMS OTHER THAN AGE
DISCRIMINATION CLAIMS)

 

The undersigned, having had full opportunity to review this Release with counsel
of his choosing, signifies his agreement to the terms of this Release (other
than as it relates to age discrimination claims) by his signature below.

 

 

________________________________                                                      ______________________

Brock
Degeyter                                                                                          
Date

 

 

ACKNOWLEDGEMENT AND AGREEMENT TO RELEASE (AGE DISCRIMINATION CLAIMS)

 

The undersigned, having had full opportunity to review this Release with counsel
of his choosing, signifies his agreement to the terms of this Release (as it
relates to age discrimination claims) by his signature below.

 

 

________________________________                                                        
_______________________

Brock
Degeyter                                                                                        
Date

 

Page 8 of 8



 

 

